EXHIBIT 99.1 August 11, 2009 Below is an announcement that Thomson Reuters made on August 11, 2009 in the United Kingdom via RNS, a Regulatory Information Service. Notification of Transactions of Directors/Persons Discharging Managerial Responsibility or Connected Persons NEW YORK, NY – August 11, 2009 - Thomson Reuters (NYSE: TRI; TSX: TRI; LSE: TRIL; NASDAQ: TRIN) today reported transactions by Thomas H. Glocer (Chief Executive Officer) and Devin Wenig (Markets Division Chief Executive Officer). Yesterday, Mr. Glocer sold 200,000 Thomson Reuters PLC ordinary shares at an average price of £20.11 per share. Today, Mr. Wenig sold 100,000 Thomson Reuters PLC ordinary shares at an average price of £19.78 per share. Mr. Glocer and Mr. Wenig sold shares to rebalance their respective portfolios, which were heavily concentrated and will remain over majority invested in Thomson Reuters. Mr. Glocer is also planning to use certain sale proceeds to fund the acquisition of a primary residence. Mr. Glocer and Mr. Wenig were also recently credited with 1,237 and 638 Thomson Reuters Corporation deferred share units, respectively, from notional dividend equivalents. Mr. Wenig also recently acquired 108 Thomson Reuters Corporation common shares through the company’s employee stock purchase plan (ESPP) at a price of US$24.91 per share. He also acquired 1 additional Thomson Reuters Corporation common share through the ESPP as a result of automatic dividend reinvestment. The table below sets forth information as of August 11, 2009 about Mr. Glocer’s and Mr. Wenig’s respective beneficial ownership of Thomson Reuters securities following these transactions: Name Common Shares – Thomson Reuters Corp. Ordinary Shares – Thomson Reuters PLC (1) Restricted share units –Thomson
